Mr. Andrew Mew Accounting Branch Chief Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Gateway Energy Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 24, 2010 File No. 0-06404 Dear Mr. Mew: By letter dated October 8, 2010 ("Staff Letter"), the Staff of the Securities and Exchange Commission (the "Commission") submitted comments with respect to certain disclosures contained in the Annual Report on Form 10-K for the year ended December 31, 2009 of Gateway Energy Corporation (the "Company"). On behalf of the Company, set forth below are the Company's responses to those comments. For your convenience, we have repeated each of the comments set forth in the Staff Letter and followed each comment with the Company's response. Form 10-K for the year ended December 31, 2009 Consolidated Statements of Operations, page F-4 1. We note your response to comment one of our letter dated September 20, 2010. We note you filed your fiscal 2009 Form 10-K on March 24, 2010, and at that time had only received the first installment of the note on September 30, 2009. It appears there were collectability issues regarding the note receivable as of December 31, 2009, and the ultimate realization of the gain you recorded on the Shipwreck gathering System sale transaction was not reasonably assured. We do not concur with your accounting conclusion. Further, you continue to have collectability issues and are now attempting to sell the note receivable to third parties. Please revise your financial statements or advise us further why you are not required to do so. Company Response: According to the Accounting Standard Codification (ASC) Topic 605 Revenue Recognition, revenue should ordinarily be accounted for at the time a transaction is completed, with appropriate provision for uncollectible accounts. Revenue and gains generally are not recognized until being realized or realizable and until earned. There may be exceptional cases where receivables are collectible over an extended period of time and, because of the terms of the transactions or other conditions, there is no reasonable basis for estimating the degree of collectability. When such circumstances exist, and as long as they exist, either the installment method or the cost recovery method of accounting may be used. We have considered the installment method and cost recovery method in calculating the gain for the sale of the Shipwreck Gathering System during the year ended December 31, 2009. In calculating the gain using the installment method, we determined a gross profit to sales ratio of 14%. As such, the gain recognized during the year ended December 31, 2009 would be the cash consideration received of the $50,000 installment payment and of the $2,387,865 asset retirement obligation liability assumed, multiplied by the 14% ratio or $342,695. The deferred gain for the same time period would be $21,086 and recognized according to the 1 above gross profit to sales ratio as the consideration was received. We concluded this method might be misleading given the collectability issues associated with the $150,000 note receivable still outstanding. In calculating the gain using the cost recovery method, the gain recognized during the year ended December 31, 2009 would be the consideration received less all costs associated with the assets or $213,781. The deferred gain for the same time period would be $150,000. The recognition of the gain associated with the sold gathering system is deferred until the payments are realized. We concluded this method is more appropriate as we cannot estimate when the collection of the receivable will be made. The effect of the deferred gain on the December 31, 2009 income statement using the cost recovery method is a reduction in gain from sale of assets of $100,800, net of taxes calculated at the effective tax rate of 32.8%. See page 4 of this letter for modifications to the 2009 Form 10-K as it relates to the gain effects on the financial statements, earnings per share and disclosures. (8) Change in Estimate, page F-18 2. We note your response to comment two of our letter dated September 20, 2010. It appears the 2007 verbal conversations you had with the dismantling companies did not ensure that the asset retirement obligation (ARO) was calculated utilizing the fair value of costs to abandon. In this regard, care must be exercised to ensure assumptions are not arbitrarily determined. Your explanation that the increase in the ARO balance was a result of a change in estimate does not appear to be pervasive. It appears a due diligence issue existed in 2007 that was subsequently addressed in 2008 with the addition of the new Audit Committee members requesting a written estimate of the costs to dismantle your offshore platforms. Therefore, we remain unclear about the appropriateness of your conclusion that the adjustment made in 2008 was a change in estimate. It appears the costs associated with abandoning the facility were not appropriately reflected in your prior period financial statements and the adjustment made in 2008 appeared to be a correction of an error for prior period financial statements. Accordingly, please explain or revise your financial statements. Company Response: In response to your statement above, we performed a detailed analysis on the ARO to determine the effect of the change in costs to abandon the offshore platform as it related to the year ended December 31, 2007. We used the $2.5 million expected fair value of costs to abandon the assets established from the written informal estimate in 2008. We also analyzed the change in liability if we discounted the costs from 2008 to 2007 noting an immaterial difference. Using the $2.5 million costs associated with the written informal estimate and the original 2007 assumptions, we noted an increase in the ARO liability balance of $316,617 to a total balance for the year ended December 31, 2007 of $711,257. This change would increase the ARO liability and increase the associated capitalized abandonment asset on the balance sheet at December 31, 2007. The effect of the increase on the year ended December 31, 2008 would be an increase in accretion and depreciation expense over the amount previously recorded of $33,856. Using the effective tax rate for 2008 of 36.8%, the net effect to income would be $21,397. To determine if the correction of an error in the 2007 prior period financial statements is material, we analyzed the misstatement using several techniques including a review of the qualitative and quantitative factors referred to in ASC Topic 250 Accounting Changes and Error Corrections. We performed a rollover and iron curtain analysis noting the error had less than a 2% affect on net income for 2008. We also noted the misstatement did not mask a change in earnings trend, hide a failure to meet expectations, change the income into a loss, or affect our compliance with regulatory or other contractual requirements. In addition, the financial statements were not intentionally misstated by management. Based on our evaluations, we concluded that the magnitude of the error is such that it is not probable that the judgment of a reasonable person relying upon the report would have been changed or influenced by the inclusion or correction of the error. As the error is immaterial, we propose that we do not change 2 the prior period financial statements to reflect the change in error. Going forward we will exercise additional care through detailed due diligence to ensure our assumptions are accurate. We appreciate the staff's efforts in assisting the Company in its compliance with applicable disclosure requirements and enhancing the overall disclosure in its filings with the Commission. If you have any questions concerning this letter or if you would like any additional information, please do not hesitate to call me at (713) 336-0844. Sincerely, /s/ Jill Marlatt Jill Marlatt Controller (Principal Financial Officer) 3 (Excerpts from the 2009 Form 10-K) ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Discontinued Operations The Shipwreck/Crystal Beach Assets were sold to Impact Exploration & Production, LLC for consideration consisting of $200,000, payable in four quarterly installments, and the assumption of liabilities, including abandonment and retirement obligations with an effective date of June 30, 2009. We have received the first installment on the note as of December 31, 2009, but are uncertain as to the timing of the collection of the remaining three installments. As such, we have calculated the gain on sale of assets according to ASC Topic 605 Revenue Recognition using the cost recovery method. As a result of the sale, the Company recognized a pre-tax gain of $ 363,781 213,781 and a deferred gain of $150,000, which will be recognized as the remaining installments are received . The following are the results of operations of the Crystal Beach Terminal and Shipwreck and Pirates Beach gathering systems for the periods presented: Years Ended December 31, Operating revenues (1) $ 131,964 $ 750,110 $ 1,007,065 Operating costs and expenses (2) 337,359 432,652 412,227 Income (loss) from discontinued operations, net of taxes (155,897 ) 194,480 356,903 Gain on disposal of discontinued operations, net of taxes 318,180 - - Basic and diluted loss per share from discontinued operations $ (0.01 ) $ - $ - Basic and diluted income per share from gain on disposal of discontinued operations 0.02 0.01 0.01 Total $ 0.01 - $ 0.01 $ 0.01 Weighted average number of common shares outstanding: Basic 19,303,488 19,126,587 17,781,059 Diluted 19,303,488 19,330,409 17,956,541 (1) This revenue is based on billings to producers for transportation services. (2) This cost is comprised of operations and maintenance expense, depreciation expense, and accretion expenses. 4 Operations Support and Other Income (Expense) Year Ended December 31, General and administrative $ 2,405,400 $ 2,424,045 $ 2,044,342 Interest income 30,408 29,119 114,265 Interest expense (116,699 ) (157,091 ) (95,599 ) Gain on sale of intangible asset - - 286,579 Noncontrolling interest - (28,824 ) (94,060 ) Other income (expense), net (178,758 ) 1,731,155 55,119 Income tax benefit (expense) 159,157 (375,764 ) 1,906,678 Discontinued operations, net of tax (155,897 ) 194,480 605,946 Gain on disposal of discontinued operations, net of taxes 318,180 - 1,241,722 5 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current Assets Cash and cash equivalents $ 2,086,787 $ 1,789,029 Restricted cash 900,000 - Accounts receivable trade, net 1,101,100 969,859 Notes receivable 148,088 - Prepaid expenses and other assets 41,941 121,398 Current assets of discontinued operations - 1,805,167 Total current assets 4,277,916 4,685,453 Property and Equipment, at cost Gas gathering, processing and transportation 8,855,967 8,843,142 Net profits production interest 701,482 763,909 Office furniture and other equipment 150,500 143,654 9,707,949 9,750,705 Less accumulated depreciation, depletion, and amortization (2,785,241 ) (2,371,704 ) 6,922,708 7,379,001 Other Assets Deferred tax assets, net 1,295,455 1,205,000 Intangible assets, net of accumulated amortization of $345,567 and $222,082 as of December 31, 2009 and 2008, respectively 563,032 765,337 Other 36,803 136,657 Non-current assets of discontinued operations - 2,519,253 1,895,290 4,626,247 Total assets $ 13,095,914 $ 16,690,701 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 660,504 $ 776,519 Accrued expenses and other liabilities 305,549 323,100 Current maturities of long-term debt - 1,062,000 Current maturities of capital lease 9,188 20,235 Deferred gain on sale of discontinued operations 100,800 - Total current liabilities 975,241 2,181,854 Long-term capital lease, less current maturities - 9,187 Non-current liabilities of discontinued operations - 2,318,315 Total liabilities $ 975,241 $ 4,509,356 Commitments and contingencies - - Stockholders' Equity Preferred stock  $1.00 par value; 10,000 shares authorized; no shares issued and outstanding - - Common stock  $0.25 par value; 35,000,000 shares authorized; 19,397,125 and 19,207,249 shares issued and outstanding at December 31, 2009 and 2008, respectively 4,849,281 4,801,812 Additional paid-in capital 17,395,828 17,284,485 Accumulated deficit ) (9,904,952 ) (10,225,236 ) Total stockholders equity 12,181,345 12,019,873 Total liabilities and stockholders equity $ 13,095,914 $ 16,690,701 6 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, Operating revenues Sales of natural gas $ 4,183,830 $ 12,033,817 Transportation of natural gas and liquids 2,342,479 1,788,070 Treating and other 181,665 60,589 6,707,974 13,882,476 Operating costs and expenses Cost of natural gas purchased 3,586,046 10,979,136 Operation and maintenance 384,009 433,577 General and administrative 2,405,400 2,424,045 Depreciation, depletion and amortization 608,394 621,252 6,983,849 14,458,010 Operating loss (275,875 ) (575,534 ) Other income (expense) Interest income 30,408 29,119 Interest expense (116,699 ) (157,091 ) Other income (expense), net (178,758 ) 1,731,155 Other income (expense) (265,049 ) 1,603,183 Income (loss) from continuing operations before income taxes and discontinued operations (540,924 ) 1,027,649 Provision for income taxes Current income tax expense 36,069 35,000 Deferred income tax expense (benefit) (195,226 ) 340,764 (159,157 ) 375,764 Income (loss) from continuing operations (381,767 ) 651,885 Net income attributable to non-controlling interest - (28,824 ) Income (loss) from continuing operations attributable to controlling interest (381,767 ) 623,061 Discontinued operations, net of taxes Income (loss) from discontinued operations, net of taxes (155,897 ) 194,480 Gain on disposal of assets, net of taxes 318,180 - Income from discontinued operations 162,283 194,480 Net income (loss) $ ) $ 817,541 (320,284 ) Basic and diluted income (loss) per share: Continuing operations $ (0.02 ) $ 0.03 Discontinued operations 0.01 - 0.01 Net income $ ) $ 0.04 Weighted average number of common shares outstanding: Basic 19,303,488 19,126,587 Diluted 19,303,488 19,330,409 7 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY For the Years Ended December 31, 2009 and 2008 Additional Common Stock Paid -in Accumulated Non-controlling Shares Amount Capital Deficit Interest Total Balance at January 1, 2008 19,026,665 $4,756,665 $ 16,460,763 $ (10,909,734 ) $ 816,222 $ 11,123,916 Issuance of common stock for services 10,000 2,500 6,500 - - 9,000 Issuance of common stock and purchase of ADAC non- controlling interest 100,000 25,000 673,981 187,241 (845,046 ) 41,176 Stock-based compensation expense - - 100,891 - - 100,891 Issuance of common stock related to exercise of stock options 70,584 17,647 42,350 - - 59,997 Net income - - - 817,541 28,824 846,365 Balance at December 31, 2008 19,207,249 4,801,812 17,284,485 (9,904,952 ) - 12,181,345 Stock-based compensation expense - - 98,812 - - 98,812 Issuance of common stock to directors 189,876 47,469 12,531 - - 60,000 Net loss ) - - - ) - (320,284 ) Balance at December 31, 2009 19,397,125 $4,849,281 $ 17,395,828 $ ) $ - $ (10,225,236 ) 12,019,873 8 (2) Summary of Significant Accounting Policies Earnings Per Share Basic earnings per share is computed by dividing net earnings or net loss by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net earnings or net loss by the weighted average number of shares outstanding, after giving effect to potentially dilutive common share equivalents outstanding during the period. Potentially dilutive common share equivalents are not included in the computation of diluted earnings per share if they are anti-dilutive. For the years ended December 31, 2009 and 2008, 1,278,947 and 203,822 potentially dilutive common shares arising from outstanding stock options and warrants have been excluded from diluted earnings per share as their effects were anti-dilutive. Year Ended December 31, Weighted average number of common shares outstanding 19,303,488 19,126,587 Effect of dilutive securities - 203,822 Weighted average dilutive common shares outstanding 19,303,488 19,330,409 Income (loss) from continuing operations (381,767 ) 651,885 Income from discontinued operations, net of taxes 61,483 194,480 Net income attributable to noncontrolling interests - (28,824 ) Net income (loss) attributable to controlling ) interests $ (320,284 ) $ 817,541 Basic and diluted income per common share: Continuing operations $ (0.02 ) $ 0.03 Less: income attributable to noncontrolling interests - - Discontinued operations 0.01 - 0.01 Net loss $ (0.01) $ 0.04 (5) Income Taxes The provision tax effects of temporary differences that give rise to the deferred tax assets and liabilities as of December 31, were as follows: Deferred tax assets: Net operating loss carryforwards $ 1,552,690 $ 1,427,247 AMT tax credit 54,297 54,297 Property and equipment 197,655 - Stock options 96,056 60,831 Asset retirement obligation - 826,479 State NOL 41,009 41,009 Accrued bonus 7,130 - Less: Current deferred tax asset (7,130 ) - Less: Valuation allowance (41,009 ) (41,009 ) Total deferred tax asset 1,900,698 2,368,854 Deferred tax liabilities: Identified intangible assets (146 ) - Property, plant, and equipment - (558,757 ) Casualty gain/loss (605,097 ) (605,097 ) 9 Total deferred tax liability (605,243 ) (1,163,854 ) Net deferred tax asset $ 1,295,455 $ 1,205,000 In 2009, the Company sold its Pirates Beach and Shipwreck gathering system consisting of an offshore platform and related pipelines, as well as a related onshore facility known as the Crystal Beach terminal, which represent a disposal of a segment of its business. Discontinued operations decreased its net loss by $ 162,283 61,483 ($ 259,925 109,925 less tax effect of $ 97,642 ). See Footnote 12 to the Consolidated Financial Statements. (11) Segments, Major Customers and Concentrations Summarized financial information for the years indicated of the Companys reportable segments from continuing operations: Reconciliation to Net Income Operating margin $ 2,737,919 $ 2,469,763 Less: Depreciation, depletion and amortization expense 608,394 621,252 General and administrative 2,405,400 2,424,045 Interest expense 116,699 157,091 Income tax expense - 375,764 Non-controlling interest - 28,824 Plus: Interest income 30,408 29,119 Other income (expense), net (178,758 ) 1,731,155 Income tax benefit 159,157 - Discontinued operations, net of taxes (155,897 ) 194,480 Gain on sale of discontinued operations, net of taxes 217,380 - Net income (loss) $ ) $ 817,541 (320,284 ) (12) Discontinued Operations On June 30, 2009, the Company sold its Shipwreck gathering system consisting of an offshore platform and related pipelines, as well as a related onshore facility known as the Crystal Beach terminal (the Shipwreck/Crystal Beach Assets). In a separate transaction, the Company also sold its Pirates Beach gathering system (the Pirates Beach Assets). The Shipwreck/Crystal Beach Assets were sold to Impact Exploration & Production, LLC for consideration consisting of $200,000, payable in four quarterly installments, and the assumption of liabilities, including abandonment and retirement obligations with an effective date of June 30, 2009. We have received the first installment on the note as of December 31, 2009, but are uncertain as to the timing of the collection of the remaining three installments. As such, we have calculated the gain on sale of assets according to ASC Topic 605 Revenue Recognition using the cost recovery method. As a result of the sale, the Company recognized a pre-tax gain of $ 213,781 and a deferred gain of $150,000 which will be recognized as the remaining installments are received . The Pirates Beach Assets were sold to Emerald Gathering and Transportation, L.L.C. for consideration consisting of $300,000, of which $50,000 was paid at closing, with the balance payable in five monthly installments, and the assumption of liabilities, including abandonment and retirement obligations with an effective date of June 1, 2009. As a result of the sale, the Company recognized a pre-tax gain of $101,539. Accordingly, prior period financial statement amounts have been adjusted to give effect to these dispositions as discontinued operations. 10 The following are the results of operations of the Crystal Beach Terminal and Shipwreck and Pirates Beach gathering systems for the periods presented: Year Ended December 31, Operating revenues (1) $ 131,964 $ 750,110 Operating costs and expenses (2) 337,359 432,652 Income (loss) from discontinued operations, net of taxes (155,897 ) 194,480 Gain (loss) on disposal of discontinued operations, net of taxes 217,380 - Basic and diluted income (loss) per share from discontinued operations $ (0.01 ) $ - Basic and diluted income per share from gain on disposal of discontinued operations 0.02 0.01 Total $ 0.01 - $ 0.01 Weighted average number of common shares outstanding: Basic 19,303,488 19,126,587 Diluted 19,303,488 19,330,409 (1) This revenue is based on billings to producers for transportation services. (2) This cost is comprised of operations and maintenance expense, depreciation expense, and accretion expenses. 11
